On Rehearing

PER CURIAM.
We grant the former husband, Mamdouh Khuzam’s, motion for rehearing and substitute the opinion filed on December 26, 1996, with the following opinion.
The former husband appeals the final judgment of dissolution of marriage alleging that the trial court erred in calculating the wife’s child support obligation where each party has primary residential custody for one of their children. We find, as the wife properly concedes, that the trial court erred by calculating child support based on the minimum guidelines support for one child, instead of two. Therefore, we reverse and remand that portion of the final judgment for a recalculation of the parties’ child support obligations in accordance with the child support guidelines and the trial court’s findings.
The husband’s other points on appeal, namely, that the trial court erred by imputing income to him and by denying his request for alimony, do not merit discussion.
Affirmed, in part; reversed, in part, and remanded.